EXHIBIT 10.30.2

This memorializes an agreement reached between William Nuti

and NCR Corporation on December 12, 2008

December 18, 2008

Mr. William Nuti

NCR Corporation

1700 South Patterson Boulevard

Dayton, Ohio 45479

Dear Mr. Nuti:

This letter agreement documents the changes that constitute the second amendment
(the “Second Amendment”) to the letter agreement between us dated July 29, 2008,
as amended July 26, 2006 (the “Agreement”). This Second Amendment amends the
Agreement as described below. All provisions of the Agreement not modified
herein shall remain in full force and effect, except as the Compensation and
Human Resource Committee of the NCR Corporation Board of Directors (the
“Committee”) has otherwise modified as documented in the minutes of the
Committee.

1. The first reference to “CIC Plan” in the fifth paragraph of the section
captioned “Stock Options” shall be deleted in its entirety and the following
shall be substituted in lieu thereof: “NCR Change-in-Control Severance Plan for
Executive Officers as in effect on the Start Date (the “CIC Plan”).”

2. The section captioned “Relocation” shall be deleted in its entirety.

3. The section captioned “Travel Expenses and Benefits” shall be amended as
follows:

 

  a. The first reference to “and,” in the first sentence of the section shall be
deleted in its entirety and the following shall be substituted in lieu thereof:
“, including”.

 

  b. The following shall be added at the end of the last sentence in the
section: “; provided, however, effective January 1, 2008, the Company will no
longer provide a gross up payment to cover any taxes related to your personal
use of the corporate aircraft”.

4. The section captioned “Change in Control” shall be deleted in its entirety
and the following shall be substituted in lieu thereof:

Change in Control – You will be entitled to participate in the Amended and
Restated NCR Change in Control Severance Plan (or any successor plan if you
elect to so participate)(the “Restated CIC Plan”), provided that no restrictions
on your activities thereunder shall be any broader than as provided herein and

 

1



--------------------------------------------------------------------------------

further provided that, if you are entitled to payment under the Restated CIC
Plan as a result of the proviso in Section 4.1 thereof, you shall receive the
annual incentive award under Section 4.2(b)(ii) thereof at the time you would
have received the amount that would be due under (iv) of the section below
entitled “Severance” (had your employment terminated under circumstances
entitling you to severance benefits under that section of this Agreement),
provided that the amount, if any, due thereunder in excess of the amount due
hereunder shall not be paid until at least six (6) months after your “separation
from service” (within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code)).

5. The section captioned “Severance” shall be deleted in its entirety and
replaced with the following:

Severance – In the event of your “separation from service” (within the meaning
of Section 409A of the Code) due to termination by the Company other than for
“Cause” (as defined in the CIC Plan), or your voluntary termination for “Good
Reason” (as defined below) you will be entitled to receive the following:

(i) Any unpaid base salary through the date of your termination, payable in
accordance with the Company’s usual payroll practices.

(ii) The amount of any unpaid annual bonus under the MIP for any performance
period completed prior to your termination, payable when the MIP is otherwise
payable by the Company, but in no event later than two and one-half months after
the end of the completed performance period.

(iii) A lump sum cash severance payment equal to one and one half (1.5) times
your annual base salary and Target MIP (the “Severance Benefit”), payable on the
first business day after the date that is six (6) months after your “separation
from service” (within the meaning of Section 409A of the Code), together with
interest from the date of separation from service to the date of payment at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
date of your separation from service. As used in this paragraph, “Target MIP”
shall mean the target levels for the applicable year under the “Management
Incentive Objectives” (or any successor objectives) the Compensation Committee
may set in its exercise of downward discretion as provided in the MIP.

(iv) An annual incentive under the MIP, based on the achievement of applicable
performance targets pursuant to the MIP for the year of your termination and
taking into account the discretionary downward adjustments applicable to all
senior executives in the MIP who did not terminate employment, pro-rated based
on the number of days you are employed during the year of the termination of
employment, payable when the MIP is otherwise

 

2



--------------------------------------------------------------------------------

payable by the Company, but in no event later than two and one-half months after
the start of the calendar year following the calendar year during which your
termination of employment occurs (the “Pro-Rated MIP”). Upon payment of the
Pro-Rated MIP, the Company shall have no further obligation to make any payment
to you under the MIP for the year of termination.

(v) During the 18-month period following your “separation from service” (within
the meaning of Section 409A of the Code) (if you are not otherwise employed
during such period and covered under the group medical plan provided to
employees of such subsequent employer), the Company agrees, if you so elect,
that the Company will continue your (including your dependents) medical benefits
under COBRA, to the same extent as during your employment, with your COBRA
premiums paid by the Company.

Notwithstanding the foregoing, the Severance Benefit and the Pro-Rated MIP will
only be paid to you if, within sixty (60) days after your “separation from
service” (within the meaning of Section 409A of the Code), you execute a release
of claims substantially in the form attached as Schedule C hereto, with such
changes as are necessary or appropriate to account for changes in law or
regulation and the release has become effective and irrevocable in accordance
with its terms (taking into account any applicable revocation period set forth
therein).

The Company agrees to cooperate with you to amend this Agreement to the extent
you deem necessary to avoid imposition of any additional tax under Section 409A
of the Code (and any Department of Treasury regulations promulgated thereunder),
but only to the extent such amendment would not have a more than de minimis
adverse effect on the Company.

6. Clause (i) of the second sentence of the second paragraph in the section
captioned “Non-Competition” shall be deleted in its entirety and the following
shall be substituted in lieu thereof: “(i) the number of companies shall not
increase above the number of companies listed on Schedule B, as amended by the
Second Amendment to this Agreement; provided, however, that subject to your
consent, which will not be unreasonably withheld, the number of companies may be
increased to no more than twelve in total”.

7. The section captioned “Arbitration” shall be amended as follows:

a. The following shall be added following the first reference to “CIC Plan”:
“(or any successor plan”.

b. The following shall be added at the end of the sixth sentence: “at any time
from the Start Date through your remaining lifetime (or, if longer, through the
twentieth (20th) anniversary of the Start Date). To the extent that the
reimbursement for reasonable attorneys’ fees and expenses and arbitration
expenses is considered “deferred compensation” within the meaning

 

3



--------------------------------------------------------------------------------

of Section 409A of the Code, then the reimbursement must be paid promptly, but
no later than March 15 of the year following the calendar year in which you are
declared the prevailing party, as determined by a ruling by the arbitrator.”

8. The section captioned “Legal Expenses” shall be amended to read in its
entirety as follows: “The Company will reimburse you up to $15,000 for the
reasonable legal advice expenses you incur in 2008 in connection with the
amendment of this Agreement.”

9. The following section shall be added following the section captioned “Defined
Terms”:

Section 409A – It is intended that the payments and benefits provided to you
under this Agreement and the Restated CIC Plan shall either be exempt from the
application of, or comply with, the requirements of Section 409A of the Code.
This Agreement and the Restated CIC Plan shall be construed, administered, and
governed in a manner that effects such intent. In particular, and without
limiting the foregoing, any reimbursements or in-kind benefits provided under
this Agreement that are taxable benefits (and that are not disability pay or
death benefit plans within the meaning of Section 409A of the Code) shall be
subject to the following rules: (i) any such reimbursements shall be paid no
later than the end of the calendar year next following the calendar year in
which the you incur the reimbursable expenses, (ii) the amount of reimbursable
expenses and in-kind benefits that NCR is obligated to pay or provide in any
given calendar year shall not affect the reimbursable expenses or in-kind
benefits that NCR is obligated to pay or provide in any other calendar year, and
(iii) your right to have NCR reimburse expenses and provide in-kind benefits may
not be liquidated or exchanged for any other benefit. Further, any tax gross-up
payment that NCR is obligated to provide under this Agreement shall be paid or
reimbursed no later than the end of the calendar year following the calendar
year in which the applicable taxes are remitted. Further, to the extent that any
deferred compensation (within the meaning of Section 409A of the Code) is
payable by the Company pursuant to this Agreement or the Restated CIC Plan
during a designated period, you shall not have any right to designate the
taxable year of payment of such deferred compensation.

10. The reference to “written communication” in the seventh paragraph of the
section captioned “Miscellaneous” shall be deleted in its entirety and the
following shall be substituted in lieu thereof: “written negotiations or other
communication”.

11. The following sentence shall be added immediately following the second
sentence in the seventh paragraph of the section captioned “Miscellaneous”:
“Prior drafts of this Agreement or of any amendment hereto shall not be
construed against either party to this Agreement.”

 

4



--------------------------------------------------------------------------------

12. Schedule B, as attached to the Agreement, shall be deleted in its entirety
and replaced with Schedule B attached hereto.

Sincerely,

NCR Corporation

 

By:  

/s/ Andrea Ledford

Name:   Andrea Ledford Title:   Senior Vice President, Human Resources   Signed
on January 22, 2009, as of December 12, 2008

Agreed and Accepted

January 21, 2009, as of December 12, 2008

 

/s/ William R. Nuti

William R. Nuti

 

5